DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on April 1, 2022 to the non-final Office action of January 18, 2022 is acknowledged.  The Office action on the currently pending elected claims 1-11, 13, and 18-22 follows.

Claim Objections

Claim 9 is objected to because of the following informalities:  
Ln.5:the clause “the one end of the display panel, the one end of” should be amended to recite “the bottom end of the display panel, the bottom end of” so that the claim nomenclature is consistent with that of claim 1.
The Office requests Applicant’s cooperation in reviewing claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

See next page→
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-3, 13, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 20160373654) (of record, cited in the IDS).
Regarding claim 1, Kwon discloses (Figs.3A-D):
A rollable display device, comprising: a display panel (250); a first back cover (222) disposed on a rear surface (See Fig.3D) of the display panel (250); at least one flexible film (283) which is electrically connected ([0077]) to a bottom end (See Fig.3D) of the display panel (250) in a plan view (Fig.3D and [0077]: the flexible film 283 is electrically connected to a bottom end of the display panel no matter what perspective the device is viewed at, including a rear-plane view of the device that defines the "plan view") and is bent toward a rear surface of the first back cover (222) or a front surface of the display panel (250) (Fig.3D: with respect to the circuit board 280, see figure below, the flexible film 283 is bent toward the front surface of the display 250, and with respect to the display 250, the flexible film 283 is bent toward the rear surface of the first back cover 222); and a printed circuit board (280- See Figure Below) which is electrically connected to ([0076]-[0077] and Fig.3D: the printed circuit board 280 holds the electronic circuit components that are electrically coupled to the flexible film 283) the at least one flexible film (283) and disposed on the rear surface of the first back cover (222) or the at least one flexible film (283) (Fig.3D: the circuit board 280 is indirectly disposed on the rear surface of the first back cover 222.  Furthermore, the circuit board 280 is disposed on the flexible film 283 via the shaft 281), wherein the printed circuit board (280- See Figure Below) overlaps the bottom of the display panel (250) and the first back cover (222) in the plan view (Fig.3D: when viewing from the rear-plan view, which defines the "plan view", the pcb 280 will overlap the bottom of the display panel 250 and the first back cover 222).

    PNG
    media_image1.png
    658
    886
    media_image1.png
    Greyscale

See next page→
Regarding claim 2, Kwon further discloses:
A cover unit (220 and 223 together define the cover unit) accommodating the bottom end (See Fig.3D) of the display panel (250) and a bottom end (See Fig.3D) of the first back cover (222), the bottom end of the first back cover (222) overlapping the bottom end of the display panel (250) in the plan view (Fig.3D: the bottom end of the first back cover 222 overlaps with the bottom end of the display panel 250 in the cross-sectional view, which means it will also overlap with the bottom end of the display panel 250 in the rear-plane view, which defines the “plan view”), wherein the cover unit includes a cover plate (220) which covers the bottom end of the display panel (250) and the bottom end of the first back cover (222) and has a curved front surface (Cover Plate covering Bottom End of the Display Panel and Bottom end of the First Back Cover, and has a Curved Front Surface: See Fig.3D).
Regarding claim 3, Kwon further discloses:
Wherein the cover unit (220 and 223 together define the cover unit) further includes a base plate (223) which is disposed between the first back cover (222) and the printed circuit board (280- See Figure of Claim 1) (Fig.3D: the base plate 223 is mechanically disposed between the first back cover 222 and the printed circuit board 280 in order to reliably hold the display panel 250 to the cover plate 220).
Regarding claim 13, Kwon further discloses:
Wherein the cover plate (220) of the cover unit (220 and 223 together define the cover unit) is disposed on a front surface of the printed circuit board (280- See Figure of Claim 1) to cover the bottom end of the display panel (250) and the bottom end of the first back cover (222) (Fig.3D: the cover plate 220 is disposed on both the front and rear surface of the printed circuit board 280 and covers the bottom end of the display panel 250 and the first back cover 222).
Regarding claim 18, Kwon further discloses:
A roller (238) ([0073]) around which the display panel (250) and the first back cover (222) are configured to be wound (See Fig.3B) or unwound (See Figs.3A, C, and D), wherein the bottom end of the display panel (250) is closer to the roller (238) than a top end (Figs.3A and C: the end of the display 250 that has 224 defines the top end of the display 250) of the display (250) panel in an unwound state (See Figs.3A, C, and D: in the unwound state, the bottom end of the display panel 250 is closer to the roller 238 that it is to the top end of the display panel 250).
Regarding claim 22, Kwon further discloses:
Wherein the cover unit (220 and 223 together define the cover unit) is disposed so as to cover the bottom end of the display panel (250) on the front surface of the display panel (250) (Cover Unit covering bottom end of the Display Panel on the Front Surface of the Display Panel: See Fig.3D), and wherein the cover plate (220) accommodates the printed circuit board (280- See Figure of Claim 1) (Fig.3D: the inner space of the cover plate 220 accommodates the printed circuit board 280).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20160373654) (of record, cited in the IDS) in view of Mun (US 20200333833).
Regarding claim 11, Kwon does not explicitly disclose:
Wherein the display panel includes: a display area disposed at outside of the cover unit; and a non-display area which encloses the display area, and wherein the non-display area includes a pad area at the bottom end of the display panel, the pad area being covered by the cover unit and electrically connected to the at least one flexible film.
Mun however teaches (Fig.2):
Wherein the display panel (DM) includes: a display area (AA); and a non-display area (NAA) which encloses (See Fig.2) the display area (AA), and wherein the non-display area (NAA) includes a pad area ([0076]-[0077]: the area where the “pads” for the flexible film CF1 and/or CF2 are located define the “pad area” which is disposed on the bottom end display panel DM) at the bottom end of the display panel (DM), the pad area being electrically connected to the at least one flexible film (CF1 and/or CF2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Mun to modify the device of Kwon such that the display panel includes a display area that is disposed outside the cover unit and a non-display area the encloses the display area and includes a pad area that is provided on the bottom end of the display panel and covered by the cover unit and arranged such that the non-display area is electrically connected to the at least one flexible film, as claimed, in order to provide a simple and space efficient means of electrically connecting the at least one flexible film to the display panel.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20160373654) (of record, cited in the IDS) in view of Heo (US 20170156219).
Regarding claim 19, Kwon further discloses:
An additional printed circuit board (280- See Figure of Claim 1) which is disposed in the roller (238).
However, Kwon does not disclose:
An additional printed circuit board which is disposed in the roller and is connected to the printed circuit board through a cable.
Heo however teaches (Fig.5):
An additional printed circuit board (105) which is disposed in the roller (143) and is connected to ([0066]) the printed circuit board (120) through a cable (117).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Heo to modify the device of Kwon such that there is the additional printed circuit board that is disposed in the roller is connected to the printed circuit board through a cable, as claimed, in order to provide a more space saving display assembly that can better prevent a cable from being tangled as taught by Heo ([0071]).

See next page→

Allowable Subject Matter

Claims 4 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
Claims 5-10 are objected to as being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1-4, the combined subject matter of claims 1 and 18-20, or the combined subject matter of claims 1, 18-19, and 21 for the reasons provided in the non-final Office action of January 18, 2022.
The Office notes that the non-final Office action of January 18, 2022 incorrectly stated that the KR 101975188 reference cannot be used as a prior art reference.  After reviewing the reference again, it is determined that the KR 101975188 reference can be utilized as a 102(a)(1) reference since the inventive identity between the reference and the inventive identity of the instant application are different.  Furthermore, neither the 102(b)(1)(A) nor 102(b)(1)(B) exception applies even though there is a common assignee between the instant application and the prior art reference.  However, as noted in the non-final Office action, the KR 101975188 reference fails to teach the aforementioned allowable claim limitations of claims 4, 20, and 21.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the instant application unpatentable as respectively claimed in claims 4, 20, and 21.
Response to Arguments

Applicant's arguments filed on April 1, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835